BASSO CAPITAL MANAGEMENT, L.P. APPENDIX A CODE OF ETHICS I. GENERAL PRINCIPLES Fiduciary Duty The Code of Ethics is predicated on the principle that Basso owes a fiduciary duty to the Funds. Accordingly, Ba sso’s employees must avoid activities, interests and relationships that run contrary ( or that appear to run contrary ) to the best interests of the Funds. At all times, Basso and its personnel must: § Place Fund interests ahead of Basso’s — As a fiduciary, Basso must serve in the Funds’ best interests. In other words, Basso employees may not benefit at the expense of the Funds. This concept is particularly relevant when employees are making personal investments in securities traded by the Funds. § Engage in p ersonal investing that is in full compliance with Basso’s Code of Ethics — Employees must review and abide by Basso’s Personal Securities Transaction and Insider Trading Policies. § Avoid taking advantage of your position — Employees must not accept investment opportunities, gifts or other gratuities from individuals seeking to conduct business with Basso, or on behalf of one of the Funds where such opportunities, gifts or gratuities could create the appearance of impropriety or might otherwise influence a decision to conduct business with such other party. § Maintain full compliance with the Federal Securities Laws 1 — Employees must abide by the standards set forth in the code of ethics rule for registered investment advisers under the Advisers Act. Any questi ons with respect to Basso’s Code of Ethics should be directed to the Compliance Officer. As discussed in greater detail below, employees must promptly report any violations of the Code of Ethics to the Compliance Officer. All reported Code of Ethics violations will be treated as being made on an anonymous basis. Guiding Principles and Standards of Conduct All employees, directors, members, and partners of Basso, and consultants closely associated with Basso, will act with competence, dignity and integrity, in an ethical manner, when dealing with clients, the public, prospects, third-party service providers and fellow 1 “Federal securities laws” means primarily the Securities Act of 1933, the Securities Exchange Act of 1934, the Trust Indenture Act of 1939, the Investment Company Act of 1940 and the Investment Advisers Act of 1940, as well as other acts that have been adopted, such as the Bank Secrecy Act of 1970, the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Act of 2010, as well as any rules adopted by the Department of the Treasury or SEC under any of these acts. employees. The following set of principles frames the professional and ethical conduct that Basso expects from its employees and consultants: § Act with integrity, competence, diligence, respect, and in an ethical manner with the public, clients, prospective clients, employers, employees, colleagues in the investment profession, and other participants in the global capital markets; § Place the integrity of the investment profession, the interests of clients, and the interests of Basso above ones own personal interests; § Adhere to the fundamental standard that you should not take inappropriate advantage of your position; § Avoid any actual or potential conflict of interest; § Conduct all personal securities transactions in a manner consistent with this policy; § Use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, taking investment actions, and engaging in other professional activities; § Practice and encourage others to practice in a professional and ethical manner that will reflect credit on yourself and the profession; § Promote the integrity of, and uphold the rules governing, capital markets; § Maintain and improve your professional competence and strive to maintain and improve the competence of other investment professionals; and § Comply with applicable provisions of the federal securities laws. II. PERSONAL SECURITIES TRANSACTION POLICY Employees may not purchase or sell any security unless the transaction occurs in an Exempt Security (as defined below) or the common stock of a Standard & Poors 500 Index constituent, or the employee has complied with the Personal Securities Transaction Policy set forth below. Options or ETFs based on, or other securities of, S&P 500 companies are subject to pre-clearance. Pre-Clearance Procedures Bassos employees must have written clearance for any purchase of an interest in a private entity (e.g., an investment in another hedge fund) and any personal securities transaction (except for any transaction involving an Exempt Security or the common stock of a Standard & Poors 500 Index constituent) before entering an order with a broker or otherwise executing a transaction . When purchasing securities that trade in the public markets, employees must complete and deliver to the Compliance Officer Basso s Personal Trade Authorization Request Form (see Attachment 1 to this Appendix A ) or may make such pre-clearance request via e- mail if not present at Bassos offices. In either case, Basso shall maintain the authorization forms. In the case of private investments, Basso employees must complete and deliver to the Compliance Officer Basso’s Private Investment Request and Reporting Form (see Attachment 2 to this Appendix A ). Once pre-clearance is granted by the Compliance Officer, or, in his or her absence, a person so designated by the Compliance Officer, the pre-clearance approval is valid only for the day in which the approval is granted unless otherwise expressly provided by the Compliance Officer or, in his or her absence, his or her designees. Pre-clearance of trading requests submitted by the Compliance Officer will be undertaken by the Chief Executive Officer, or in his or her absence, by another Founding Managing Partner. Unless otherwise noted, no pre-clearance is required for transactions involving Exempted Securities, or the common stock of a Standard & Poor’s 500 Index constituent. It is the responsibility of Basso personnel to confirm that any security sought to be purchased or sold is not included on Basso’s Restricted Securities List. Basso employees are prohibited from engaging in frequent or short-term trading (i.e., purchases or sales made within a 30-day time frame, regardless of whether the purchase or sale occurred first) . Employees may be required to disgorge profits from the purchase and sale or sale and purchase of the same security (including Exempt Securities) within 30 calendar days. In addition, trading opposite of recommendations for a Fund, or failing to recommend a particular trading idea for a Fund prior to executing it in one ’s personal account could constitute a material conflict of interest; Basso personnel must at all times observe the duty of loyalty, in particular as it relates to the relationship between trading for one’s personal account and trading for the Funds. Perso nal trading identified by Basso’s Compliance Officer that Basso believes may conflict with the duty of loyalty may result in sanctions ranging from a warning, a letter of reprimand, suspension of personal trading privileges or even dismissal. Securities and Instruments That Are Considered Reportable Securities Basso will regard the following as reportable securities ( “ Reportable Securities ” ) for purposes of complying with the transaction reporting requirements of this policy: any note, stock, warrant, treasury security, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, fractional undivided interest in oil, gas, or other mineral rights, any options, or in general, any interest or instrument commonly known as a security. In addition, investments in private entities and shares issued in exchange-traded funds (whether or not organized as unit investment trusts) are considered Reportable Securities. Commodities, futures and options traded on a commodities exchange, including currency futures, while not considered “securities” are nonetheless considered to be Reportable Securities and are subject to the pre-clearance procedures set forth above. Similarly, futures and options on any group or index of securities shall be considered securities and therefore are Reportable Securities . It is also important to keep in mind that transactions in commodities, futures and options on commodities are regulated by authorities such as the CFTC and Basso personnel should apply to such instruments the same principles and policies governing insider trading expressed in Section III of this Code of Ethics. Note that although purchases and sales of common stock of Standard &Poor’s 500 Index constituents do not require pre-clearance, they are considered Reportable Securities, transactions which must be reported to the Compliance Officer or his or her designees in regular brokerage statements, as further described under “ Reporting , ” below. Exempt Securities Treasury securities, certificates of deposit, commercial paper and other similar money market instruments and shares of open-end mutual fund companies (other than those Basso underwrites, advises or sub-advises) are exempt securities ( “ Exempt Securities ” ) and as such, are not required to be reported by employees under the Personal Securities Transaction Policy. Transactions in such securities are, however, subject to the 30-day non-trading period described above. In this regard, Basso advises all Basso personnel that any form of market timing trading in Exempt Securities is strictly prohibited. Beneficial Ownership Employees are considered to have beneficial ownership of securities ( “ Beneficial Ownership ” ) if they have or share a direct or indirect pecuniary interest in the securities. Employees have a pecuniary interest in securities if they have the ability to directly or indirectly profit from a securities transaction. The following are examples of indirect pecuniary interests in securities: § Securities held by members of employees’ “immediate family” sharing the same household . For purposes of the preceding sentence, “immediate family” means any blood relative or adopted children, spouse or significant other, or blood relative of the spouse or significant other of an employee; § An employee’s interest as a general partner and/or limited partner in securities held by a general or limited partnership; and § An employee’s interest as a manager/member in the securities held by a limited liability company. Employees do not have an indirect pecuniary interest in securities held by entities in which they hold an equity interest unless they are a controlling equity holder or they share investment control over the securities held by the entity. The following circumstances constitute beneficial ownership by employees of securities held by a trust: § Ownership of securities as a trustee where either the employee or members of the employees’ immediate family sharing the same household have a vested interest in the principal or income of the trust; § Ownership of a vested beneficial interest in a trust; and § An employee’s status as a settler of a trust, unless the consent of all of the beneficiaries is required in order for the employee to revoke the trust. Restricted Securities Anytime an employee receives non-public information about a company that has issued publicly traded securities (a “ Public Company ” ), that company will be added to Basso’s Restricted Securities List. The term “Public Company” can include an issuer of bonds that does not have publicly listed stock — “ public” is not synonymous with having publicly listed shares outstanding . Employees will be responsible for contacting the Compliance Officer any time they receive or intend to receive any non-public information about a Public Company. All confidentiality agreements must be reviewed by the Compliance Officer or his or her designee, and a copy of all executed agreements must be provided to the Compliance Officer or his or her designees. Once an authorized signatory for Basso has signed a confidentiality agreement for the purpose of receiving non-public information about a Public Company, Basso may be deemed to have already received such information, and the company will be placed on the Restricted Securities List.
